Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 12/23/19. Claims 1-20 are pending in this application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: 
An electroluminescent display device comprising: a substrate; a plurality of sub-pixels arranged on the substrate, including sub-pixels with different colors arranged along a first direction and sub-pixels with a same color arranged along a second direction; a light-emitting diode disposed at each sub-pixel and including a first electrode, a light-emitting layer and a second electrode;  a bank having an opening corresponding to a sub-pixel row along the second direction and disposed between two adjacent sub-pixels along the first direction; and a control pattern between two adjacent sub-pixels along the second direction, wherein the control pattern includes a first control pattern corresponding to a center portion of the sub-pixel row and a second control pattern spaced apart from the first control pattern along the second direction, and where a first end of each of the first and second control patterns is spaced apart from the bank and has an first surface parallel to or inclined with respect to the second direction, and a slope of the first surface of the second control pattern is larger than a slope of the first surface of the first control pattern, as recited in claim 1. Claims 2-13 depend from claim 1 and are also allowable.
An electroluminescent display device comprising: a substrate; a plurality of sub-pixels arranged on the substrate, including sub-pixels with different colors arranged along a first direction and sub-pixels with a same color arranged along a second direction; a light-emitting diode disposed at each sub-pixel and a control pattern disposed between two adjacent sub-pixels along the second direction and including a first control pattern corresponding to a center portion of the sub-pixel row and a second control pattern spaced apart from the first control pattern along the second direction, where a first end of each of the first and second control patterns is spaced apart from the second bank and has an first surface parallel to or inclined with respect to the second direction, and a slope of the first surface of the second control pattern is larger than a slope of the first surface of the first control pattern, as recited in claim 14. Claim 15-20 depend from claim 14 and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of related art
Lee (US 20200185471 A1) discloses An organic light emitting display device, comprising: a first substrate; a plurality of first bank layers arranged along a first direction and a second direction on the first substrate to define a plurality of pixels, where the first direction and the second direction are orthogonal; a plurality of second bank layers disposed along the first direction on the plurality of first bank layers to divide pixel columns of different colors; and an organic light emitting diode in each pixel, the organic light emitting diode including an organic light emitting layer having different thicknesses on different colored pixels, and the organic light emitting layer corresponding to the different colored pixels including organic light emitting material having different viscosities, wherein side surfaces of a second bank layer from the plurality of second bank layers adjacent to the pixel columns of different colors are 
The light-emitting layer 180 is formed through a solution process. Here, the solutions dropped into respective pixel regions corresponding to the same color sub-pixels, for example, the blue sub-pixel row through different nozzles are connected to each other, and the lightemitting layer 180 is formed by drying the solutions. Accordingly, a deviation in the dropping amounts between the nozzles is minimized, and it is possible to allow thicknesses of the lightemitting layers 180 formed in respective pixel regions uniform, as explained in applicant’s specification para [0100].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/EDWARD CHIN/Primary Examiner, Art Unit 2813